OFFICE    OF THE   ATTORNEY     GENERAL     OF        TEXAS
                            AUSTIN




kilssC8therlne Lyne Barnhill
County Attorney
Bee county'~~
Bewille, Texas
Dear &is61Ba~'nhillr




               Your letter                       , reque8ting an
opinfon as to                            o h8s    been         Oajutlgad

or   unsouml                                institution,             9.0

                                     eeb a llo l
                                               td.tote.

                                     opinion to the eiieot
                             en oolN1otoIlor       pIfuullty        is
                     nstitution'of this Btate,..antitled
                                     seofion 1, of the Con-
                   red to br you 8bsolutely prohibits in-
sane persons rrom Toting.